DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guichon (US Pat. No. D718,224) in view of Hubbell (US Pat. No. 5,733,393).
Regarding claim 1-2, Guichon teaches a tire comprising a directional tread, the tread comprising a plurality of blocks extending continuously along an overall curvature C from one of the edges towards 
Regarding claim 9, Hubbell teaches using a 45 degree angle for the chamfers (column 7, line 62).
Regarding claim 10, the combination of Guichon and Hubbell set out above has a curved chamfer, because the land portion of Guichon is curved and therefore one of ordinary skill in the art would curve the chamfer to match the shape of the land portion.
Claim(s) 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guichon in view of Hubbell as applied to claim 1 above, and further in view of Tsuda (US Pat. No. 6,050,313).
Regarding claims 5 and 8, Guichon (combined) does not specifically disclose that at least some of the median sipes comprise stiffening means. Tsuda teaches the use of tie-bars 9 (claimed stiffening means) within sipes 6 (column 2, line 66 – column 3, line 7; figures 1-3). It would have been obvious to one of ordinary skill in the art to use tie-bars as taught by Tsuda in the tire of Guichon (combined) in order to improve the tire durability and maneuverability (see Tsuda at column 1, lines 26-30). Such a tie-bar is integral with the tread.
.
Claim(s) 5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guichon in view of Hubbell as applied to claim 1 above, and further in view of Landers (US Pat. No. 5,824,169).
Regarding claims 5 and 8, Guichon (combined) does not specifically disclose that at least some of the median sipes comprise stiffening means. Landers teaches the use of tie bars 38 (claimed stiffening means) within sipes 17 (column 5, lines 9-20; figure 3). It would have been obvious to one of ordinary skill in the art to use tie bars as taught by Landers in the tire of Guichon (combined) in order to stabilize the land portions of the tire (see Landers at column 3, lines 2-5). Such a tie bar is integral with the tread.
Regarding claim 7, Tsuda teaches a specific embodiment with variable spacing (see figure 3 shoulder portions – the spacing between the tie bars in an individual shoulder sipe varies within each sipe).
Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guichon in view of Hubbell as applied to claim 1 above, and further in view of Piffard (US Pub. No. 2014/0251519).
Regarding claims 11-13, Guichon (combined) does not specifically disclose the properties of the elastomer of the tread. Piffard teaches a rubber composition for a tire tread comprising a diene elastomer, a reinforcing inorganic filler and a plasticizing system, wherein the rubber composition has a glass transition temperature of between -40 degrees C and -15 degrees C and a shear modulus G* measured at 60 degrees C of between 0.5 MPa and 1.1. MPa (paragraphs [0041]-[0063]). It would have been obvious to one of ordinary skill in the art to use a rubber composition as taught by Piffard as the first rubber composition of the tread of the tire of Guichon (combined) in order to improve the snow traction of the tire without a significant decline in the tread’s dry braking performance (see Piffard at paragraph [0016]).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guichon in view of Hubbell as applied to claim 1 above, and further in view of Mariani (US Pub. No. 2010/0282390).
Regarding claim 15, Guichon (combined) does not specifically disclose that the overall curvature is formed by linear segments. Mariani teaches that using mutually connected linear stretches is an alternative groove structure to a curvilinear groove (paragraph [0120]). It would have been obvious to one of ordinary skill in the art to use a groove made up of mutually connected linear stretches as taught by Mariani in the tire of Guichon (combined) as a known alternative groove configuration with the predictable result of having a similarly performing tire groove.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guichon in view of Hubbell as applied to claim 1 above, and further in view of Mariani (US Pub. No. 2010/0282390) and Imakita (US Pub. No. 2011/0088821).
Regarding claim 14, Guichon (combined) does not specifically disclose that each of the central zone, the edge zone, and the intermediate zone is substantially linear. Mariani teaches that using mutually connected linear stretches is an alternative groove structure to a curvilinear groove (paragraph [0120]). Imakita teaches a groove where the central zone, the edge zone, and the intermediate zone are substantially linear. It would have been obvious to one of ordinary skill in the art to use a groove made up of mutually connected linear stretches as taught by Mariani having a central zone, edge zone, and intermediate zone which are linear as taught by Imakita in the tire of Guichon (combined) as a known alternative groove configuration with the predictable result of having a similarly performing tire groove.


Allowable Subject Matter
Claims 3-4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 3-4, the prior art does not teach or suggest, in addition to the other claimed limitations, median sipes comprising a sipe chamfer where the central zone does not have a chamfer; regarding claim 16, the prior art does not teach or suggest, in addition to the other claimed limitations, that the at least one block comprises a block chamfer provided at the leading and/or trailing edge of the block in the intermediate zone.

Response to Arguments
Applicant’s amendments and arguments with respect to the rejections of claims 9-10 and 12 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejections of claims 9-10 and 12 under 35 U.S.C. 112 have been withdrawn. 
Applicant's arguments with respect to the prior art rejections of the claims have been fully considered but they are not persuasive.
Applicant argues that Guichon is silent with respect to the central zone, the edge zone, and the intermediate zone. However, measuring the groove angle on figure 2, there is a portion of the groove in the center of the tread with an angle within the claimed range of 35 to 65 degrees (the claimed central zone), a portion of the groove on the edge of the tread with an angle within the claimed range of 0 to 10 degrees (the claimed edge zone), and a portion of the groove intermediate to the center and edge of the tread, thus reading on those claimed limitations. Applicant further argues that since the drawings are not to scale, the angles measured from the figures cannot be used as evidence that Guichon teaches the claimed angles. However, while patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972). As these angle ranges are clearly shown in the drawings, they are properly relied upon in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/P.N.S/Examiner, Art Unit 1749                                                                                                                                                                                                        January 7, 2021

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
January 15, 2021